941 F.2d 1206
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Malantina DAVIS, Plaintiff-Appellant,v.VENABLE, BAETJER & HOWARD, Albert H. Korn, Whiteford, Taylor& Preston, Equal Employment OpportunityCommission, Baltimore District,Defendants-Appellees.
No. 91-2028.
United States Court of Appeals, Fourth Circuit.
Submitted July 3, 1991.Decided Aug. 20, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Norman P. Ramsey, District Judge.  (CA-90-741-R)
Malantina Davis, appellant pro se.
George W. Johnston, Todd James Horn, Venable, Baetjer & Howard, Albert H. Korn, Jeanne Marie Phelan, White Ford, Taylor & Preston, Baltimore, Md., Jennifer Susan Goldstein, Equal Employment Opportunity Commission, Washington, D.C., for appellees.
D.Md.
AFFIRMED.
Before K.K. HALL, PHILLIPS and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Malantina Davis appeals from the district court's order dismissing her claims brought pursuant to Title VII of the Civil Rights Act of 1964.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Davis v. Venable, Baetjer & Howard, CA-90-741-R (D.Md. Dec. 18, 1990).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.